Exhibit 10.31

 

409A Amendment

to the

East Carolina Bank

Director Supplemental Retirement Plan Director Agreement for

 

East Carolina Bank (“Bank”) and                  (“Director”) originally entered
into the East Carolina Bank Director Supplemental Retirement Plan Director
Agreement (“Agreement”) on October 21, 2005, which was subsequently amended on
October 16, 2006. Pursuant to Subparagraph V (C) of the Agreement, the Bank and
the Director hereby adopt this 409A Amendment, effective June 17, 2005.

 

RECITALS

 

This Amendment is intended to bring the Agreement into compliance with the
requirements of Internal Revenue Code Section 409A. Accordingly, the intent of
the parties hereto is that the Agreement shall be operated and interpreted
consistent with the requirements of Section 409A. In addition, the Amendment to
the Director Supplemental Retirement Plan Agreement Dated October 21, 2005,
entered into on October 16, 2006, is hereby revoked in its entirety. Therefore,
the following changes shall be made:

 

1.   Subparagraph I (I), “Change of Control”, shall be deleted in its entirety
and replaced with the following Subparagraph I (I):

 

Change in Control:

 

“Change in Control” shall mean a change in ownership or control of the Bank as
defined in Treasury Regulation §1.409A-3(i)(5) or any subsequently applicable
Treasury Regulation.

 

2.   The following provision regarding “Separation from Service” distributions
shall be added as a new subparagraph (K) under Section I, as follows:

 

Separation from Service:

 

Notwithstanding anything to the contrary in this Agreement, to the extent that
any benefit under this Agreement is payable upon a “Termination of Employment,”
“Termination of Service,” or other event involving the Director’s cessation of
services, such payment(s) shall not be made unless such event constitutes a
“Separation from Service” as defined in Treasury Regulations
Section 1.409A-1(h).

 

3.   Subparagraph II (A), “Retirement Benefits”, shall be deleted in its
entirety and replaced with the following Subparagraph II (A):

 

Retirement Benefits:

 

Subject to Subparagraph II (D) hereinafter, a Director who remains on the Board
until Normal Retirement Age (Subparagraph I [J]) shall be entitled to receive
the balance in the Pre-Retirement Account in one hundred eighty (180) equal
monthly installments commencing thirty (30) days following the Director’s
retirement. In addition to these payments and commencing subsequent thereto, the
Index Retirement Benefit (as defined in Subparagraph I [F]) for each Plan Year
subsequent to the year that the Director begins receiving the Index Retirement
Benefits hereunder, and including the remaining portion of the Plan Year
following the year that the Director begins receiving the Index Retirement
Benefits hereunder, shall be paid in equal monthly installments to the Director
until the Director’s death.

 

4.   Subparagraph II (B), “Termination of Service”, shall be amended to insert
the word “annually” after the word “paid” in the second sentence.

 

5.   Subparagraph II (E), “Disability Benefit”, shall be amended to delete the
words “prior to any Termination of Service, and the Director’s service with the
Bank is terminated because of such disability” from the first sentence; and to
delete the words “termination of service” from the second sentence and to
replace them with the word “Disability”.



--------------------------------------------------------------------------------

6.   Subparagraph II (G), “Long Term Care Policy Option”, shall be deleted in
its entirety and intentionally left blank.

 

7.   A new Subparagraph II (H) shall be added as follows:

 

Restriction on Timing of Distribution:

 

Notwithstanding any provision of this Agreement to the contrary, distributions
under this Agreement may not commence earlier than six (6) months after the date
of a Separation from Service (as described under the “Separation from Service”
provision herein) if, pursuant to Internal Revenue Code Section 409A, the
participant hereto is considered a “specified employee” (under Internal Revenue
Code Section 416(i)) of the Bank if any stock of the Bank is publicly traded on
an established securities market or otherwise. In the event a distribution is
delayed pursuant to this Section, the originally scheduled distribution shall be
delayed for six (6) months, and shall commence instead on the first day of the
seventh month following Separation from Service. If payments are scheduled to be
made in installments, the first six (6) months of installment payments shall be
delayed, aggregated, and paid instead on the first day of the seventh month,
after which all installment payments shall be made on their regular schedule. If
payment is scheduled to be made in a lump sum, the lump sum payment shall be
delayed for six (6) months and instead be made on the first day of the seventh
month.

 

8.   Section IV, “Change of Control”, shall be deleted in its entirety and
replaced with the following Section IV:

 

CHANGE IN CONTROL

 

Upon a Change in Control (Subparagraph I [I]), the Director shall receive the
benefits promised in Subparagraph II (A) of this Director Plan in the same form
and with the same timing, except that payments shall commence upon the
Director’s attaining Normal Retirement Age. The Director will also remain
eligible for all promised death benefits in this Director Plan. In addition, no
sale, merger, or consolidation of the Bank shall take place unless the new or
surviving entity expressly acknowledges the obligations under this Director Plan
and agrees to abide by its terms.

 

9.   A new Subparagraph V (K) shall be added as follows:

 

Certain Accelerated Payments:

 

The Bank may make any accelerated distribution permissible under Treasury
Regulation 1.409A-3(j)(4) to the Director of deferred amounts, provided that
such distribution(s) meets the requirements of Section 1.409A-3(j)(4).

 

10.   A new Subparagraph V (L) shall be added as follows:

 

Subsequent Changes to Time and Form of Payment:

 

The Bank may permit a subsequent change to the time and form of benefit
distributions. Any such change shall be considered made only when it becomes
irrevocable under the terms of the Agreement. Any change will be considered
irrevocable not later than thirty (30) days following acceptance of the change
by the Plan Administrator, subject to the following rules:

 

  (1)   the subsequent deferral election may not take effect until at least
twelve (12) months after the date on which the election is made;

 

  (2)   the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

 

  (3)   in the case of a payment made at a specified time, the election must be
made not less than twelve (12) months before the date the payment is scheduled
to be paid.

 

Therefore, the foregoing changes are agreed to.

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

For the Bank

     

Director

Date 

 

                                       
                                                                 

     

Date 

 

                                       
                                                                 

 

2